


Exhibit 10.1




AMENDMENT NO. 1 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), entered into as of
June 30, 2013, is entered into by and between ServiceSource International, Inc.,
a Delaware corporation (the “Borrower”), and JPMorgan Chase Bank, N.A., as
Lender (the “Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower and Lender are parties to that certain Credit Agreement
dated as of July 5, 2012, as modified pursuant to that certain Letter Agreement
dated as of June 18, 2013 by and between the Borrower and the Lender (as
modified, the “Credit Agreement”), pursuant to which Lender has agreed to make
certain loans and to extend credit to the Borrower upon the terms and subject to
the conditions set forth therein; and
WHEREAS, the parties to the Credit Agreement desire to amend the Credit
Agreement to reduce the unused fee with respect to the Revolving Commitment as
set forth below.
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
the parties hereto hereby agree as follows:
1.Definitions. All capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms by the Credit Agreement.
2.Amendment to Credit Agreement. On the Amendment No. 1 Effective Date, the
Credit Agreement shall be amended as follows:
(a)
All references to the Credit Agreement in the Credit Agreement and in any of the
Loan Documents shall refer to the Credit Agreement as amended hereby.

(b)
The following definitions shall be added to Section 1.01 of the Credit Agreement
in the appropriate alphabetical order:

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement dated
June 30, 2013 by and between the Borrower and Lender.
“Amendment No. 1 Effective Date” shall have the meaning set forth in Section 3
of Amendment No. 1.
(c)
Section 2.04 of the Credit Agreement (Unused Fee) shall be amended by replacing
the reference to “0.45%” with “0.30%”.

3.Conditions: Notwithstanding the foregoing, this Amendment shall not become
effective unless and until such date (the “Amendment No. 1 Effective Date”) as
the following conditions are satisfied:
(a)
The Lender shall have received a fully-executed copy of this Amendment;

(b)
The Lender shall have received a fully-executed copy of the Consent and
Acknowledgement of Guarantor, in the form attached to this Amendment; and

(c)
The Lender shall have received such other documents as the Lender or its counsel
may reasonably request.

4.Representations and Warranties. Borrower repeats and reaffirms the
representations and warranties set forth in Article V of the Credit Agreement,
except to the extent that such representations and warranties relate solely to
an earlier date. Borrower also represents and warrants that the execution,




--------------------------------------------------------------------------------




delivery and performance of this Amendment, and the documents required herein,
are within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval of the shareholders of Borrower; (ii) violate any provision of the
articles of incorporation or by-laws of Borrower or of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to Borrower or any subsidiary; (iii)
require the consent or approval of, or filing a registration with, any
governmental body, agency or authority; or (iv) result in any breach of or
constitute a default under, or result in the imposition of any lien, charge or
encumbrance upon any property of Borrower or any subsidiary pursuant to, any
indenture or other agreement or instrument under which Borrower or any
subsidiary is a party or by which it or its properties may be bound or affected.
This Amendment constitutes legal, valid and binding obligations of Borrower
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy or similar laws affecting the enforceability of creditors'
rights generally.
5.Obligations Enforceable, Etc. Borrower acknowledges and agrees that its
obligations under the Credit Agreement are not subject to any offset, defense or
counterclaim assertable by Borrower and that the Credit Agreement and the Loan
Documents are valid, binding and fully enforceable according to their respective
terms. Except as expressly provided above, the Credit Agreement and the Loan
Documents shall remain in full force and effect, and this Amendment shall not
release, discharge or satisfy any present or future debts, obligations or
liabilities to the Lender of Borrower or of any debtor, guarantor or other
person or entity liable for payment or performance of any of such debts,
obligations or liabilities of Borrower, or any security interest, lien or other
collateral or security for any of such debts, obligations or liabilities of
Borrower or such debtors, guarantors, or other persons or entities, or waive any
default, and the Lender expressly reserves all of its rights and remedies with
respect to Borrower and all such debtors, guarantors or other persons or
entities, and all such security interests, liens and other collateral and
security. This is an amendment and not a novation. Without limiting the
generality of the foregoing, all present and future debts, obligations and
liabilities of Borrower under the Credit Agreement, as amended, are and shall
continue to be secured by the Pledge and Security Agreement and the Intellectual
Property Security Agreement given by the Borrower, and shall continue to be
guaranteed by the Guaranty (which Guaranty is secured by the Pledge and Security
Agreement given by the Guarantor).
6.Fees and Expenses. As contemplated by Section 9.01(a) of the Credit Agreement,
Borrower shall be responsible for the payment of all fees and out-of-pocket
disbursements incurred by the Lender in connection with the preparation,
execution and delivery of this Amendment. Borrower further acknowledges and
agrees that, pursuant to and on the terms set forth in such Section 9.01(a),
Borrower is and shall be responsible for the payment of other fees, expenses,
costs and charges arising under or relating to the Loan Agreement, as amended
hereby, and the Loan Documents, as set forth in such Section 9.01(a).
7.Entire Agreement. This Amendment and the other documents referred to herein
contain the entire agreement between the Borrower and the Lender with respect to
the subject matter hereof, superseding all previous communications and
negotiations, and no representation, undertaking, promise or condition
concerning the subject matter hereof shall be binding upon the Lender unless
clearly expressed in this Amendment or in the other documents referred to
herein.
8.Miscellaneous. The provisions of this Amendment shall inure to the benefit of
and be binding upon any successor to any of the parties hereto. All agreements,
representations and warranties made herein shall survive the execution of this
Amendment and the making of the loans under the Credit Agreement, as so amended.
This Amendment shall be governed by and construed in accordance with the
internal laws of the State of California. This Amendment may be signed in any
number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Amendment is solely for the benefit
of the parties hereto and their permitted successors and assigns. No other
person or entity shall have any rights under, or because of the existence of,
this Amendment.
[Signature Pages Follow]




--------------------------------------------------------------------------------






4818-5452-8020.1
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


ServiceSource International, Inc.






By: /s/ASHLEY F. JOHNSON                    
Name: ASHLEY F. JOHNSON                     Title: CFO                    










[Signature Page to Amendment No. 1 to Credit Agreement]


4818-5452-8020.1




JPMORGAN CHASE BANK, N.A.




By: /s/ JEFFREY A. DEROSA    
Name: JEFFREY A. DEROSA    
Title: SVP








[Signature Page to Amendment No. 1 to Credit Agreement]






































Consent and Acknowledgment of Guarantor






--------------------------------------------------------------------------------




The undersigned Guarantor hereby consents to the foregoing Amendment No. 1 to
Credit Agreement, and agrees that its Guaranty dated as of July 5, 2012, in
favor of the Lender, and all collateral and security therefor, shall remain in
full force and effect notwithstanding the amendments made above.
Dated: June 30, 2013.
 
ServiceSource Delaware, Inc.


/S/ ASHLEY F. JOHNSON
By: ASHLEY F. JOHNSON
Title: CFO













